DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-2, 5 and 14 are amended. Claims 15-17 are withdrawn. Claims 1-14 are examined here in.
Status of Previous Rejections
The rejection of Claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment.
The rejections of Claim(s) 1-14 under pre-AIA  35 U.S.C. 102(e) as being anticipated by US’595 (US 9,773,595, IDS dated 02/04/2020, herein after “US’595”) are maintained.
The rejections of Claims 1-3 and 5-14 under 35 U.S.C. 103(a) as being unpatentable over Waeckerle et al. (US Patent Application Publication No. 2008/0196795, IDS dated 02/04/2020, hereinafter "Waeckerle et al.”), and further in view of Herzer (Journal of Physics: Conference Series, 2011, Vol 266, 012010, Published online on Jan 28, 2011, IDS dated 02/04/2020, herein after “Herzer”) have been withdrawn in view of the amendment and argument.
The rejection of Claim 4 under 35 U.S.C. 103(a) as being unpatentable over Waeckerle et al. (US Patent Application Publication No. 2008/0196795, hereinafter "Waeckerle et al.”) in view of Herzer (Journal of Physics: Conference Series, 2011, Vol 266, 012010, Published online on Jan 28, 2011, herein after “Herzer”), as applied to claim 1 above, and further in view of Miguel (Journal of Magnetism and Magnetic Materials, 2005, Vol 294, Page 245-251, IDS dated 02/04/2020, herein after “Miguel”) has been withdrawn in view of the amendment and argument.
The ODP rejections over claims 1-12 of US Patent 10,538,822 have been withdrawn in view of the amendment.
The ODP rejections over claims 1-9 of US Patent 11,085,094, claims 1-12 of US Patent 10,538,822, claims 1-9 of US Patent 11,085,094, claims 1-29 of US Patent US 10,347,405, claims 1-9 of US 10,580,571, claims 1-4 of US 9,773,595 are maintained.
Claim Rejections - 35 USC § 102
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1-14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US’595 (US 9,773,595, IDS dated 02/04/2020, herein after “US’595”).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding claims 1-5, 12 and 14, US’595 teaches (claims 1-4; Col 4, Ln 25-67; Col 5, Ln 32-40) a method for producing soft magnetic strip material for roll tape-wound cores comprising: preparing an amorphous tape containing Fe, heat-treating the tape at a heat-treatment temperature, applying a tensile force, producing a soft magnetic strip material from the tape, determining at least one magnetic measurement value of the soft magnetic strip material comprising determining a desired permeability, anisotropic field value, magnetic saturation density Js etc.,   and controlling the tensile force for setting the tensile stress in response to the determined magnetic measurement value, which meets the limitations recited in the instant claims. 
US’595 teaches (claims 1-4) determining magnetic properties comprising determining a desired permeability, anisotropic field value, a maximum remanence ratio Jr/Js value of less than 0.1, wherein Jr is remanent magnetization and Js is saturation polarization (i.e. saturation flux density), determining a maximum value of the ratio of coercive field strength to anisotropic field strength Hc/Ha of less than 10%, and determining a permitted deviation range for each of these values, continuously measuring the magnetic properties of the tape as it leaves the continuous furnace, and where deviations from the permitted magnetic properties deviation are observed, adjusting the tensile stress at the tape accordingly to bring the measured magnetic property values back within the permitted deviation range, which meets the recited limitation in instant claims. Further, US’595 discloses that the tensile stress is 5 MPa to 800 MPa (claims 1-4). As tensile stress = tensile force/area, controlling tensile stress in US'595 meets the limitation measuring the magnetic tape cross-sectional area and controlling the tensile force for setting the tensile stress in response to the determined cross-sectional area. US’595 discloses that the tape can be used to make wound core and the size and magnetic properties of the magnetic core can therefore be adjusted to the application simply by means of appropriate selection of turns (col 2, Ln 15-32), which meets the limitation recited in claim 14.
Regarding the amended feature in claims 1 and 14, US’595 discloses that in an embodiment, a desired permeability or anisotropic field strength value and a permitted deviation range are predetermined and to achieve this value along the length of the tape, the magnetic properties of the tape are measured continuously as it leaves the continuous furnace; when deviations from the permitted deviation ranges are observed, the tensile stress at the tape is adjusted to bring the measured values of the magnetic properties back into the permitted deviation ranges (Col 5, Ln 32-40), which meets the amended features in claims 1 and 14.
Regarding claims 6-9, US’595 discloses that the tape can be used to make wound core and the size and magnetic properties of the magnetic core can therefore be adjusted to the application simply by means of appropriate selection of turns (col 2, Ln 15-32), which meets the limitation of claims 6-8.
Regarding claims 10 and 11, US’595 discloses (claims 1-4; Col 4, Ln 25-67) that the tape is Fe-based alloy and the heating temperature is above the crystallization temperature of the Fe-based alloy, which meets the limitation of claims 9 and 16.
 Regarding claim 13, US’595 teaches (Abstract) the recited composition in claim 13.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Patent 11,085,094, claims 1-29 of US Patent US 10,347,405, claims 1-9 of US 10,580,571, claims 1-4 of US 9,773,595.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-9 of US Patent 11,085,094, claims 1-12 of US Patent 10,538,822, claims 1-9 of US Patent 11,085,094, claims 1-29 of US Patent US 10,347,405, claims 1-9 of US 10,580,571, claims 1-4 of US 9,773,595 teach all the recited limitations in the instant claims.
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
First, the applicants argued that Herzer et al. merely teaches adjusting the tensile force (or tensile stress) retrospectively, not in-line or in real time.
In response, US’595 discloses that in an embodiment, a desired permeability or anisotropic field strength value and a permitted deviation range are predetermined and to achieve this value along the length of the tape, the magnetic properties of the tape are measured continuously as it leaves the continuous furnace; when deviations from the permitted deviation ranges are observed, the tensile stress at the tape is adjusted to bring the measured values of the magnetic properties back into the permitted deviation ranges (Col 5, Ln 32-40), which meets the amended features in claims 1 and 14.

Second, the applicants argued that the measurement of the magnetic parameter Js is described in col. 5, lines 34-40 of Herzer et al. as follows:
“To achieve this value along the length of the tape, the magnetic properties of the tape are measured continuously as it leaves the continuous furnace. When deviations from the permitted deviation ranges are observed, the tensile stress at the tape is adjusted to bring the measured values of the magnetic properties back into the permitted deviation ranges”.
The above cited text passage does not describe a real time control loop (Applicant finds there is no “control” in a technical sense) but merely an iterative process. If the deviation is too large, the produced band is discarded and the tensile stress is adjusted before the production is continued.
In response, US’595 discloses that the magnetic properties of the tape are measured continuously (Col 5, Ln 32-40), which meets the limitation determining magnetic property in real time.
US’595 discloses that when deviations from the permitted deviation ranges of magnetic properties such as permeability is observed, the tensile stress at the tape is adjusted to bring the measured value of the magnetic properties back into the permitted deviation ranges (Col 5, Ln 32-40), which meets the limitation controlling the permeability within a production line.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733